Citation Nr: 1137246	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-26 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for a low back condition, a right arm condition, migraine headaches, and a sinus condition.  In April 2005, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in September 2007.

In May 2009, the Board denied the Veteran's claim of entitlement to service connection for a right arm disability and remanded his petitions to reopen claims of entitlement to service connection for a low back disability, migraine headaches, and a sinus disability to the Appeals Management Center (AMC).  In April 2011, the Board reopened the Veteran's claims of entitlement to service connection for a low back disability, headaches, and a sinus disability, denied service connection for a sinus disability, and remanded the issues of service connection for a low back disability and headaches to the AMC for further evidentiary development, including attempting to obtain any outstanding treatment records and providing the Veteran with VA examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records from the Tomah VA Medical Center (VAMC).  Additionally, the Veteran was afforded a VA examination to address his headaches and low back disability in May 2011.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed tension headaches are the result of a disease or injury in service.


CONCLUSION OF LAW

Tension headaches were incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for tension headaches, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from headaches as a result of his active military service.  Specifically, he claims that he hit his head in service and that he has experienced headaches since that time.  He, therefore, believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record reflects that the Veteran has been treated for and diagnosed with headaches.  Specifically, the May 2011 VA examiner diagnosed him with tension-type headaches.  As such, the first element of Hickson is met.

A review of the service treatment records reflects that the Veteran was seen multiple times in service for complaints of headaches.  As such, the second element of Hickson is met.

The remaining question is whether a medical nexus exists between the Veteran's current tension headaches and his in-service complaints of headaches.

The Veteran was afforded a VA examination to evaluate his headaches in May 2011.  The examiner concluded that the Veteran's headaches were not caused by, the result of, or aggravated by his military service.  Despite this negative conclusion, the examiner went on to explain that the Veteran's current headaches were typical tension headaches and that these are the same headaches that he experienced in service and that are noted in the service treatment records.  The examiner's rationale seems to indicate that the Veteran's current headaches had their onset in service.  Significantly, the Veteran's April 1966 Report of Medical History indicated that he did not experience frequent or severe headaches upon entrance to service.  Further, a January 1969 service treatment record notes only a one year history of headaches.  In light of the lack of evidence of headaches that pre-existed military service, as noted by the May 2011 VA examiner, the opinion supports a finding that the Veteran's current tension headaches began in service.

The Board also notes that the Veteran is competent to offer a description of symptoms, such as headaches, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom; Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report that he has experienced symptoms of headaches since service.  Although he is not competent to link these headaches to those he experienced in military service, the May 2011 VA examiner is competent and has provided such a link.

The Board notes that the Veteran was previously afforded a VA medical opinion in July 2009.  The examiner concluded that the Veteran's headaches were not likely related to service and were more likely related to a 2004 subarachnoid hemorrhage.  However, as noted in the Board's April 2011 remand, the July 2009 VA examiner's opinion failed to address the Veteran's multiple complaints of headaches prior to his 2004 subarachnoid hemorrhage.  Additionally, the opinion failed to address all of the service treatment records noting headaches.  As such, the Board finds the July 2009 VA examiner's opinion to be of little probative value.

Although the May 2011 VA examiner stated that the Veteran's headaches were not caused by military service, the Board finds that his opinion that the Veteran's current headaches had their onset in service, as well as the lack of probative negative evidence, places the evidence, at minimum, in equipoise regarding the question of whether the Veteran's current tension headaches are related to his in-service headaches.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for tension headaches is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tension headaches is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a low back disability.

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2005, and that it has been remanded in the past. Consequently, the Board wishes to assure the Veteran that it would not be remanding his case again unless it was essential for a full and fair adjudication of his claim.

In July 2011, the Veteran submitted a letter indicating that he was treated at the Madison VAMC in June 1985, October 1985, November 1985, and December 1985.  A review of the claims file is negative for any treatment records from these reported appointments.  VA has an obligation under the Veterans Claims Assistance Act of 2000 to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2010).  As such, the case must be remanded to obtain any outstanding VA treatment records, including those identified in the Veteran's July 2011 letter.

Additionally, the Board finds that a new VA examination is warranted.  The VA examination of record, dated in May 2011, does not adequately address the Veteran's assertions of continuous low back symptoms since service.  Further, if there are additional outstanding VA treatment records, these may be relevant to any opinion rendered on the question of a medical nexus between the Veteran's in-service low back complaints and his current low back disability.  In light of these deficiencies, the May 2011 VA examiner's opinion is not sufficient to render a decision on the issue of service connection for a low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board also notes that, in his July 2011 letter, the Veteran alleges that the May 2011 VA examiner demonstrated bias.  Although there is no evidence to support this allegation, the Board finds that the new VA examination should be performed by a different VA examiner, if possible.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for a low back disability must be remanded for a new VA examination and opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file any outstanding VA treatment records from the Madison VA Medical Center, particularly those dated in June, October, November, and December 1985, as identified in the Veteran's July 2011 letter.

If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  The Veteran should be scheduled for an examination with an appropriate examiner, other than the May 2011 examiner, if possible, in order to determine the nature and etiology of his low back disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  

The examiner must then state whether the Veteran's currently diagnosed low back disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his active duty service.  S/he should specifically comment on the Veteran's in-service low back complaints and his assertions of continuous low back symptoms since service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for a low back disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


